DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
 
Status of Claims
This action is in reply to the communications filed on 11/13/2020.
	Claims 1, 7, 9, 18, and 20 have been amended by the Applicant.
	Claims 1 – 20 have been examined and are currently pending. 


Response to Amendment 
	
	The 35 U.S.C. §112 rejection of claims 1 – 20 have been withdrawn pursuant to Applicant’s amendments to the claims. 
maintained as the Applicant’s arguments were considered but were not found persuasive. See Response to Arguments below for further analysis and discussion. 
The 35 U.S.C. §103 rejections of claims 1 – 20 are withdrawn pursuant Applicant’s amendments and arguments being found persuasive. See Allowable Subject Matter section below for further discussion and analysis. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
	Regarding claims 1 – 20, under Step 2A claims 1 – 20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
	Under Step 2A (Prong 1), and taking claim 18 as representative, claim 18 recites: 
An apparatus for matching users and properties using artificial intelligence, comprising: a processor and a memory storing instructions and in electronic communication with the processor, the processor being configured to execute the instructions to:
identify a profile of a user, the profile comprising a plurality of user characteristics including a time series of user interactions;
identify a plurality of real estate properties, wherein each of the plurality of real estate properties comprises a plurality of property characteristics;
encoding the plurality of user characteristics with recurrent neural network (RNN) to produce a set of user features including predictive user characteristics;
encoding the plurality of property characteristics to produce a set of property features including predictive property data;
generate an input vector for each of the plurality of real estate properties by combining the user features and the property features, wherein each input vector comprises the plurality of property characteristics for the corresponding real estate property and the plurality of user characteristics including the predictive user characteristics and the predictive property data; and
generate a rating factor for each of the real estate properties based on the input vector and a machine learning algorithm, wherein the rating factor represents a probability of a user interaction with the corresponding real estate property.
The limitations above recite steps for the method of facilitating real estate transactions. The claimed procedure recites a series of steps for data collection, analysis/manipulation and presentation. It is determined that these claims recite a ‘Certain Methods of Organizing Human Activity’ because they are directed to the abstract idea of performing marketing/sales activities. This represents commercial interactions which falls under organizing human activity grouping of abstract ideas. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the "Certain methods of organizing human activity" grouping of abstract ideas [see again 2019 PEG, page 52].
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 18 does recite additional elements, including an 
Furthermore, the additional elements are insufficient to integrate the abstract idea into a   practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 18 does not integrate the recited exception into a practical application [see again 2019 Revised Patent Subject Matter Eligibility Guidance].
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 18, taken individually or as a whole the additional elements of claim 18 do not provide an inventive concept (i.e. they do not amount to "significantly more" than 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 18 utilize operations the courts have held to be well-understood, routine, and conventional [see MPEP 2106.05(d)(ll)], including at least:
Storing and retrieving information in memory (e.g. identifying a profile of a user, identifying a plurality of real estate properties, 
Performing repetitive calculations (e.g. generating rating factor)
Presenting offers and gathering statistics (e.g. identifying a plurality of real estate properties and displaying a plurality of real estate properties in response to a query, etc.)
Even considered as an ordered combination (as a whole), the additional elements of claim 18 do not add anything further than when they are considered individually.
In view of the above, representative claim 18 does not provide an inventive concept ("significantly more") under Step 2B, and is therefore ineligible for patenting.
Regarding claims 1 and 20, independent claims 1 and 20 recite substantially similar limitations as claim 18. Claims 1 and 20 are rejected under substantially similar grounds and rationale as noted above for claim 18.
Dependent claims 2 – 17 and 19 also do not integrate the abstract idea into a practical application. Notably, claims 2 – 17 and 19 recite more complexities descriptive of the abstract idea itself, such as by describing the type of data that is collected (e.g. defining user characteristics, defining property characteristics, and the like), and how the data is calculated/manipulated (e.g. generating rating factors, finding similar users, etc.). Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. As such, claims 2 – 17 and 19 are understood to recite at least similar abstract concepts as those discussed regarding claim 18.
Under prong 2 of step 2A, considered both individually and as a whole, claims 2 – 17 and 19 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. That is, the claims continue to recite limitations at a high level of generality. Besides specifying the type of machine learning algorithms used by the procedure to determine rental properties there is no disclosure on any specific machines, or specific integration of the abstract idea into “something more”. As with claim 18, the limitations of claims 2 – 17 and 19 amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Lastly, under step 2B, dependent claims 2 – 17 and 19 also fail to result in "significantly more" than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

In view of the above, claims 2 – 17 and 19 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting.
	
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of Applicant’s invention as the noted combination of features amount to more than a predictable use of elements in the prior art. The allowable combination of features are as follows (emphasis added):
Regarding claim 1, a method for facilitating real estate transactions, comprising:
receiving a query for a user;
identifying a profile of the user, the profile comprising a plurality of user characteristics including a time series of user interactions;
identifying a plurality of real estate properties based on the query, wherein each of the plurality of real estate properties comprises a plurality of property characteristics including a picture or a visual description;
encoding the plurality of user characteristics with a recurrent neural network (RNN) to produce a set of user features including predictive user characteristics;
encoding the plurality of property characteristics to produce a set of property features including predictive property data;
generating an input vector for each of the plurality of real estate properties by combining the user features and the property features, wherein each input vector represents the plurality of property characteristics for the corresponding real estate property and the plurality of user characteristics including the predictive user characteristics and the predictive property data;
generating a rating factor for each of the real estate properties based on the input vector and a machine learning algorithm, wherein the rating factor represents a probability of a user interaction with the corresponding real estate property; and 
displaying at least one of the plurality of real estate properties in response to the query.
Examiner notes the portions of the claim above which have been emphasized with bolding and underlining. With this in mind, the most pertinent prior art made of record in the previous action included Barba, Traupman, Packes, and Eraker [see Final Rejection, 10/07/2020, pages 14 – 29]. Examiner also notes that Applicant’s remarks were found persuasive and are incorporate fully herein [see Remarks, 11/13/2020, pages 12 – 17]. 
The primary reference Barba disclosed receiving a query for a user, identifying a profile of the user, the profile comprising a plurality of user characteristics, identifying a plurality of real estate properties based on the query, wherein each of the plurality of real estate properties comprises a plurality of property characteristics, and displaying at least one of the plurality of real estate properties in response to the query. Barba failed to disclose encoding the plurality of user characteristics with a first transformer to produce a set of user feature; encoding the plurality of property characteristics with a second transformer to produce a set of property features; generating a rating factor for each of the real estate properties based on the input vector and a machine learning algorithm, wherein the rating factor represents a probability of a user interaction with the corresponding real estate property. To this accord Traupman was cited to teach the idea of encoding the plurality of user characteristics with a first 
In view of the amendment it is noted that the combination of Barba and Traupman fails to teach or suggest identify a profile of a user, the profile comprising a plurality of user characteristics including a time series of user interactions; identify a plurality of real estate properties, wherein each of the plurality of real estate properties comprises a plurality of property characteristics; encoding the plurality of user characteristics with recurrent neural network (RNN) to produce a set of user features including predictive user characteristics; and encoding the plurality of property characteristics to produce a set of property features including predictive property data. 
Ultimately the Examiner asserts that while the combination of references on record teach the ideas of utilizing neural networks and vector generation techniques to collect information about items (e.g. product, real estate, etc.) and users (e.g. interest, preferences, profile data, etc.) for the purposes of identifying and presenting information to a user that would be both relevant and of interest to said user, none of the references specifically disclose the combination of elements as recited above. In light of the discussion above, the Examiner asserts that while the cited references may individually teach the various elements of the instant claim, ultimately, none of the prior art references on record teach the combination of elements recited in the claim which require a specific method for generating input vectors, specific utilization of said input vector to determine relevant information, and having that information be related to real estate and user characteristics.
particular combination of elements as seen above in independent claim 1. That is, the Examiner emphasizes the claim as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The specific combination of features as claimed above would not have been obvious to one or ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias. 
In conclusion, the Examiner hereby asserts that in light of the discussion above and in further deliberation over all of the evidence at hand, the claims are allowed over the prior art as the evidence at hand does not anticipate the claims and nor renders obvious any further modifications of the references to a person of ordinary skill in the art. 
Independent claims 18 and 20, recite substantially similar limitations as claim 1 and as such are allowed over the prior art based on a same rationale as seen above for claim 1. 
Dependent claims 2 – 17, and 19 are allowed over the prior art based on their dependencies off of claims 1 and 18. 
It is noted that while claims 1 – 20 are allowed over the prior art they remain rejected under 35 U.S.C. 101.



Response to Arguments
Rejections under 35 U.S.C. 101
Applicant’s arguments filed with respect to the rejection of claims under 35 U.S.C. 101 have been fully considered but were not found persuasive. Applicant’s arguments are incorporated fully herein [see Remarks, 11/13/2020 pages 12 – 17]. 
Applicant argues that “the Office Action states that the claims recite certain methods of organizing human activity. Since claim 1 includes steps such as “encoding”, “generating an input vector” and “generating a rating factor” that are not individually directed toward organizing human behavior, the Applicant infers that the Office Action asserts that the claim as a whole is directed toward a method of organizing human behavior. The Applicant submits that displaying an ordered list of properties by itself is not a method of organizing human behavior.”
Examiner respectfully disagrees. The Applicant’s invention is directed to systems and methods for facilitating real estate transactions. Facilitation of transactions is a commercial activity and as such falls under ‘Certain Methods of Organizing Human Activities’. The steps of encoding, generating an input vector and generating a rating factor are all steps of the process that make up the abstract idea of facilitating transaction (e.g. marketing/sales activities) and as such, the Examiner reiterates that the claim is in fact directed to an a commercial interaction, which falls under ‘Certain Methods of Organizing Human Activity grouping of abstract ideas. 

Applicant further argues that “a combination of elements is recited that constitutes a specific improvement over prior art systems. Specifically, the claims recite a technical difference from prior art systems that results in improved display of real estate properties (i.e., the displayed properties are automatic, customized, and more relevant). Furthermore, the technical difference recited in the claims represents a particular machine that is integral to the claim”. Applicant further makes “claim 1 recites an improved technique that is different in from the conventional software, or a system implemented using a generic neural network. First, claim 1 recites collecting different kinds of information. Instead of starting with conventional property attributes, claim 1 recites using a picture or visual description. Furthermore, instead of simply using user-selected property filters, claim 1 captures user interaction data and creates a time series (i.e., data about user interactions ordered according to the time of interaction). Conventional systems in a generic programming environment would be unable to effectively utilize this data. Second, claim 1 recites using a specific neural network architecture (i.e., an RNN) rather than a generic neural network. The use of the RNN is related to the use of time series data, but as discussed above, the use of an RNN is not obviously associated with user interaction data. Third, the in claim 1, the property characteristics and the user characteristics are processed separately to extract property features and user features using different feature encoders prior to combining the features to create an input vector for the decoder (i.e., for generating the ranking factor).  Thus, the inputs for claim 1 are different from the conventional inputs, the architecture inherent in claim 1 is different from a generic AI architecture, and the results are improved. Therefore, because claim 1 includes a technical difference that results in an improvement, the additional elements cited above integrate the claim into a practical application”.
Examiner respectfully disagrees. As noted in previous rejections the claimed “improvement” is not to technology, or any specific technical field. The Applicant utilizes a recurrent neural network for the purposes of ingesting and learning information associated with users and items (e.g. real estate property data) in order to generate a rating factor and ultimately predict which properties the user may be interested in. The Applicant chooses to utilize the recurrent neural network over numerous other types of neural networks, and the Applicant’s invention merely applies the functionality of the RNN to their invention for facilitating real estate transactions. The Applicant fails to propose any improvement may have come up with an improved procedure for facilitating real estate transactions, and it is also acknowledged that the improved system utilizes recurrent neural networks, however the technical aspects of the claimed invention are not the ones being improved. As noted previously, the improvement is only to the efficiency by which Applicant’s own procedure will be performed by the general purpose computer executing the claimed neural network algorithm (e.g. RNN), not to the capabilities of the computer itself, or the neural network. Lastly, the Examiner notes that while the
Applicant’s invention may be unique (e.g. an improvement on other real estate search procedures seen in the prior art), the courts have made it clear that the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter [see MPEP 2106.05].

Lastly, Applicant argues that “the claims are patent eligible because they include non-routine functionality that is unconventional in the relevant field of technology (i.e., real estate search technology). The Office Action states that the additional elements of claim 1 are “performed on generic computing components.” However, this is not the case. As shown above, claim 1 is performed using a special purpose AI architecture that is different from a generic architecture that would be used to implement a conventional system using machine learning. Thus, the Office Action has no basis for the statement that the improvements are only manifest in the procedure itself. The difference in the technical steps, and the distinct architecture used to implement these steps were not well-known in the field of real estate search at the time the Application was filed. Any assertion that an unconventional AI architecture cannot constitute unconventional technology would be like asserting that a new computer hardware would be conventional if it still uses the same underlying logic gates. That is, unconventional computing components can be built using generic components as building blocks. Similarly, even if an unconventional AI architecture is implemented on a conventional computer, it can constitute and improvement to technology”.
As noted above, while the Applicant’s invention may be unique (e.g. an improvement on other real estate search procedures seen in the prior art), the courts have made it clear that the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter [see MPEP 2106.05]. The Examiner reiterates the fact that the present invention is not focusing on recurrent neural network algorithms, or any specific artificial intelligence utilization that is unique and could be considered an improvement to technology or a technical field. Instead, the present invention focuses on a commercial procedure for identifying real estate properties that are matched to a specific user by collecting user/property data and applying an already existent and well-known neural network algorithm such as the RNN to determine rating factors and providing lists of properties to users. As such the Examiner once again asserts that the non-routine functionality is in the procedure itself, not in the functionality of a computer, the functionality (not the application) of neural networks, or any other technical field. Under step 2B it is noted that simply specifying the type of neural network that is being used is not enough to be “significantly more” rather, the system is merely applying the algorithm to the claimed procedure without affecting the actual algorithm or it’s functionality in any way. Lastly, the Examiner notes that the Applicant lacks specificity with regard to how the recurrent neural network 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/M.S.H./               Examiner, Art Unit 3625                                                                                                                                                                                         

/WILLIAM J ALLEN/               Primary Examiner, Art Unit 3619